Citation Nr: 0208266	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  98-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post right knee meniscectomy.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active naval service from March 1968 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO), 
which, in pertinent part, declined to reopen a claim of 
service connection for a low back disability and increase the 
veteran's evaluation for a right knee disability beyond 10 
percent.  In February 2000, the Board remanded this matter to 
the RO for further development of the evidence; all requested 
development has been completed satisfactorily.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  By December 2001 rating 
decision, the RO granted service connection for the veteran's 
low back disability and increased to 30 percent the rating of 
his right knee disability.  As to the former issue of service 
connection, that matter is satisfied, but as to the latter 
issue, while each increase represents a grant of benefits, a 
decision awarding a higher rating but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this latter issue 
continues before the Board as noted on the cover page above.


FINDING OF FACT

The veteran's right knee disability is manifested by no more 
than mild degenerative arthritis, mild pain, some limitation 
of motion, and occasional swelling as well as occasional 
locking and giving way.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for status post right knee meniscectomy have not been 
met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 4.132, 
Diagnostic Code 5259-5257 (2001).

2.  The schedular criteria for a 10 percent rating for right 
knee arthritis have been met.  38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. § 4.132, Code 5003 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  Further, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

In September 1972, the RO granted service connection for a 
right knee disability and assigned an evaluation of zero 
percent.  By April 1984 rating decision, the RO granted a 
rating of 10 percent for the veteran's right knee disability.

September 1995 private medical records indicated that the 
veteran complained of sudden right knee pain.  In addition to 
pain, he experienced swelling and difficulty bending the 
right knee.  The examiner noted a history of a torn right 
knee medial meniscus in 1972.  On objective examination, the 
examiner noted effusion of the right knee.  The veteran was 
able to extend his right knee fully.  Flexion was to 45 
degrees.  At 45 degrees, he got a "jumping catch" and was 
then able to flex his right knee to 90 degrees.  There was 
minimal medial and lateral joint line tenderness, and there 
was no clinical instability.  X-ray studies showed early 
degenerative arthritis.  The diagnosis was probable articular 
cartilage chondromalacia of the right knee, most likely 
patellofemoral.  That month, he underwent a partial right 
lateral meniscectomy and chondroplasty of the right lateral 
femoral condyle.

In November 1996, the veteran filed a claim for increased 
rating for his right knee disability.  

On January 1997 VA orthopedic examination, the veteran 
reported that he could not stand or walk for long periods.  
He also complained of pain.  The examiner noted a right knee 
limp as well as a two-inch lateral parapatellar incision at 
the joint line.  There was tenderness in the patellar area, 
and right knee range of motion was full with crepitation and 
pain on motion.  The examiner indicated some right knee 
swelling.  There was no ligament laxity.  X-ray studies of 
the right knee showed degenerative joint disease with 
incongruent joints.  The examiner diagnosed moderate to 
severe degenerative joint disease of the right knee with 
inability to climb stairs, move rapidly, or stand for long 
durations.

January 1997 private medical records indicated that the 
veteran could be a candidate for early knee replacement.

August 1997 private medical records reflected that the 
veteran had undergone a right knee arthroscopy two years 
prior and that he had degenerative arthritis of the right 
knee.  On objective examination, there was mild tenderness to 
right knee palpation.  

By August 1997 and July 1998 rating decisions, the RO 
continued the veteran's right knee evaluation at 10 percent.

In his September 1998 substantive appeal, he stated that his 
right knee popped, locked, and gave way.  

In December 1998, he testified at a personal hearing at the 
RO that he had pain, buckling, falling, and "losing 
control."  He stated that he had trouble walking, sitting, 
standing, and going up stairs.  He indicated that he missed 
work due to knee symptoms and that he was transferred to a 
desk job when he could no longer perform his highway 
patrolman duties.  He testified that he wore a brace, 
occasionally.

On February 1999 VA orthopedic examination, the examiner 
noted right knee scars and right knee range of motion of zero 
to 120 degrees.  There was no ligament laxity, joint line 
tenderness, or crepitus.  The diagnosis was status post torn 
right knee meniscus with exostosis of the head of the fibula.

In July 1999, he testified at a hearing before the 
undersigned that his knee gave way on a daily basis and that 
he used a brace.  He stated that he did not use a cane, 
although he was supposed to use one.  He testified that he 
took anti-inflammatory medication and underwent physical 
therapy.  He stated that he had tenderness and pain in the 
right knee and was forced to take a desk job due to his 
disability.  He testified to right knee weakness and 
stiffness, as well as "cracking and crunching" and popping.  
He denied locking.  He reported difficulty standing and 
walking and said that he had difficulty with all activities 
involving the right knee, such as squatting.  He testified 
that his right knee disability caused him to miss work on 
occasion, but he denied missing work during the previous 
three months.  

On July 2000 VA orthopedic examination, the veteran 
complained of right knee locking, giving way, and pain.  He 
reported swelling and ensuing cortisone injections.  On 
examination, there were two right knee scars and motion to 
120 degrees with minimal crepitation.  There was no ligament 
laxity, but there was tenderness at the joint line.  No 
swelling was evident.  X-rays showed degenerative joint 
disease of the right knee, an uneven patellar surface, and a 
beginning osteophyte of the lateral condyles of the femur and 
the tibia at the joint line.  

On June 2001 VA medical examination, the diagnosis was post-
traumatic degenerative arthritis of the right knee with 
considerable quadriceps muscle atrophy on the right.  The 
examiner noted that right knee degenerative arthritis was 
minimal and opined that the veteran's subjective complaints 
were disproportionate to objective findings.  However, the 
examiner did acknowledge that occasional locking and giving 
way were possible along with pain and weakness due to muscle 
atrophy around the right knee.  Again, though, the examiner 
stated that the veteran's subjective expressions of pain on 
examination were disproportionate to clinical findings.  A 
magnetic resonance imaging performed that month revealed mild 
osteoarthritis in the lateral compartment of the right knee.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996); see also Ortiz v. Principi; 
274 F.3d 1361 (Fed. Cir. 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).

Analysis

The veteran's right knee disability is currently rated 30 
percent disabling under Codes 5259-5257.  38 C.F.R. § 4.71a 
(2001); see also 38 C.F.R. § 4.20.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5003 
(2001).  Where the limitation of motion of the specified 
joint(s) is noncompensable under the appropriate codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  Id.  

Where there is ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees, 
a 30 percent evaluation is for assignment.  Where ankylosed 
in flexion between 10 and 20 degrees, a 40 percent rating is 
assignable; where ankylosed in flexion between 20 and 45 
degrees, a 50 percent rating is assignable.  Extremely 
unfavorable ankylosis warrants a 60 percent rating.  38 
C.F.R. § 4.71a, Code 5256 (2001).  

Impairment of the knee manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
the impairment is slight; where there is moderate knee 
impairment, a 20 percent rating is warranted; and where there 
is severe knee impairment, a 30 percent evaluation is 
assignable.  Code 5257 (2001).

Dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Code 5258 (2001).  
Removal of semilunar cartilage, symptomatic, warrants a 10 
percent rating.  Code 5259 (2001).

Under Code 5260, where flexion of the leg is limited to 60 
degrees, a zero percent rating is assignable.  Where there is 
flexion limited to 45 degrees, a 10 evaluation is for 
assignment.  Limited flexion of 30 degrees warrants a 20 
percent rating and a limitation of flexion to 15 degrees 
warrants a 30 percent rating.  

Under Code 5261, where extension of the leg is limited to 45 
degrees, a 50 percent rating is for assignment.  Where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; where extension is limited to 20 degrees, a 30 
percent rating is assignable; where extension is limited to 
15 degrees, a 20 percent rating is assignable; where 
extension is limited to 10 degrees, a 10 percent rating is 
assignable; and where extension is limited to 5 degrees, a 
zero percent rating is for assignment.  38 C.F.R. § 4.71a 
(2001).

As well, in VAOPGCPREC 23-97 (Jul. 1, 1997), the VA General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Codes 5003 and 5257.  Moreover, under VAOPGCPREC 9-98 
(Aug. 14, 1998), even if the veteran did not have limitation 
of motion of the knee meeting the criteria for a 
noncompensable evaluation under Codes 5260 or 5261, separate 
evaluations could be assigned if there was evidence of a full 
range of motion "inhibited by pain."

Applying the facts of this case to the criteria set forth 
above, an evaluation under Code 5256 pertaining to ankylosis 
is not warranted.  The veteran has not claimed and the 
evidence has not shown ankylosis.  Thus, a rating under Code 
5256 is not justified.  See Massey, supra.  Similarly, an 
evaluation under Code 5261 pertaining to limitation of 
extension is not warranted because the evidence indicates 
that the veteran is capable of full right knee extension.  
Id.

Under Code 5257, 30 percent is the maximum rating available 
rating.  Thus, the veteran is not entitled to a rating in 
excess of 30 percent under Code 5257.  See Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997).  The Board notes that 
simultaneous evaluations under Code 5257 and either Code 5258 
or Code 5259 would amount to prohibited pyramiding in this 
instance, and the veteran cannot be compensated for the same 
symptomatology twice.  See 38 C.F.R. § 4.14; Esteban, supra; 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Under Code 5260 pertaining to limitation of knee flexion, the 
veteran would not be entitled to a compensable evaluation.  
However, because X-ray evidence has unequivocally 
demonstrated right knee arthritis, a 10 percent evaluation is 
warranted under Code 5003.  Such evaluation, moreover, is 
granted in addition to the 30 percent evaluation already in 
effect under Codes 5259-5257.  See VAOPGCPREC 23-97 (Jul. 1, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of DeLuca, supra.  The provisions of 
38 C.F.R. § 4.59 have also been considered.  In that regard, 
the veteran has complained of pain, fatigability, and right 
knee flare-ups.  The Board recognizes that clinicians have 
noted the presence of pain on right knee motion, as well as 
weakness and the like.  However, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran has already been compensated for "other impairment 
of the knee" under Codes 5259-7257.  He also has an 
additional 10 percent for degenerative arthritis of the right 
knee under Code 5003.  Thus, he has already been compensated 
for functional loss and painful motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  The rating schedule may not be 
employed as a vehicle for compensating a claimant twice for 
the same symptomatology; such a result would overcompensate 
him for actual impairment of earning capacity.  38 U.S.C. § 
1155; 38 C.F.R. § 4.14; Esteban, supra.

The evidence has indicated scars about the right knee 
pursuant the right knee surgeries.  Scarring is a separate 
and distinct manifestation that is ratable under differing 
codes, no bar to the assignment of a separate rating is 
found.  Id.

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's right knee scarring is poorly 
nourished with repeated ulceration, such that a compensable 
rating is assignable under Code 7803.  38 C.F.R. § 4.118 
(2001).  Similarly, evidence that the scarring is tender or 
painful on objective demonstration is lacking, and, thus, a 
compensable rating under Code 7804 is not in order.  Id.  
Lastly, it is not shown by recent examination or record of 
treatment that the veteran's service-connected right knee 
scarring is productive of any limitation of function of the 
right knee or leg, as required by Code 7805.  That being the 
case, it is concluded that a preponderance of the evidence 
shows that the healed scarring over the veteran's right knee 
area is not of such a nature or severity as to warrant the 
assignment of a separate compensable schedular evaluation.

As evident from the foregoing, the Board has considered the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4 (2001) whether or not raised by the veteran, as 
required by Schafrath, supra.  However, the Board finds no 
basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of right knee disability not contemplated in the currently 
assigned 10 and 30 percent ratings permitted under the 
Schedule.

In reaching this decision, the Board has considered whether 
an extraschedular evaluation with regard to his service-
connected disability is warranted.  38 C.F.R. 3.321(b)(1) 
(2001).  However, there is no evidence to show marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected disability and 
he has made no assertions to that effect.  Thus, 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).

ORDER

A disability rating in excess of 30 percent for status post 
right knee meniscectomy under Codes 5259-5257 is denied.

A separate disability rating of 10 percent for right knee 
degenerative arthritis is granted under Code 5003.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

